 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantiallyequivalent positions,without prejudice to their seniority or other rightsand privileges,and make them whole for any loss of pay they may have sufferedby reason of said discrimination by payment to them of a sum of money equal tothat which they would haveearnedaswages from the date of the discriminationagainst them to the date of the offer of reinstatement, less their net earnings duringsuch period, in accordance with the formula set forth in F.W. Woolworth Company,90 NLRB 289.Having found that Respondent, on May 30, 1959, and at all times thereafter, hasrefused to bargain collectively with the Union as the representative of the employeesin anappropriate unit, the Trial Examiner will recommend that Respondent, uponrequest, bargain collectively with that organization as the exclusive representativeof all the employees in the unit heretofore found appropriate, and, if an agreementis reached, embody such understanding in a signed agreement.In the opinion of the Trial Examiner, the unfair labor practices committed bythe Respondent in the instant case are such as to indicate an attitude of oppositionto the purposes of the Act generally. In order, therefore, to make effective theinterdependent guarantees of Section 7 of the Act, thereby minimizing industrialstrife which burdens and obstructs commerce, and thus effectuate the policies of theAct, it will be recommended that the Respondent cease and desist from infringingin any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local No. 189, American Federation of Technical Engineers, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.AllRespondent's full-time field survey personnel, excluding all other per-sonnel, constitute, and at all times material constituted, a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.3.Local No. 189, American Federation of Technical Engineers, AFL-CIO, was,on May 30, 1959, at all times thereafter has been, and now is the exclusive repre-sentative of all the employees in the above-described unit for the purposes of collec-tive bargaining within the meaning of Section 9(a) of the Act.4.By failing and refusing on May 30, 1959, and at all times thereafter, tobargain with the Union, as the exclusive representative of all the employees in theappropriate unit, Respondent has engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) of the Act.5.By discriminating in regard to the hire and tenure of employment of AlbertEllisHartley, Jr., and Madison Earl Carrithers, thereby discouraging membershipin the Union, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.^6.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Jackson Manufacturing CompanyandInternational Associationof Machinists,AFL-CIOandLocal Lodge 2009, InternationalAssociation of Machinists,AFL-CIOKershaw Manufacturing CompanyandInternationalAssocia-tion of Machinists,AFL-CIOandLocal Lodge2009, Inter-nationalAssociation of Machinists,AFL-CIO.CasesNos.15-CA-1097, 15-CA-1412, 15-CA-1098, and 15-CA-1413.Octo-ber 28, 1960DECISION AND ORDEROn February 23, 1960, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that the129 NLRB No 55. JACKSON MANUFACTURING COMPANY461Respondent has not engaged in certain unfair labor practices allegedin the consolidated complaints, as amended, and recommending thatthe complaints be dismissed, as set forth in the copy of the Intermedi-ate Report attached hereto.Thereafter, the General Counsel filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the General Counsel's exceptions and brief, and theentire record in these cases, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner with the followingmodification.The Trial Examiner found that the settlement agreements hereinshould not be set aside because none of their terms, which dealt ex-clusively with the Respondent's obligation to refrain from violationsof Section 8(a) (1) of the Act, were violated by the Respondent's sub-sequent conduct.As we agree with the Trial Examiner that the Re-spondent did not commit any independent unfair labor practices afterthe execution of the settlement agreements, we find, as did the TrialExaminer, that the settlement agreements were not breached and thecomplaints herein should be dismissed.Consequently, we find it un-necessary to pass upon the Trial Examiner's rationale that a settle-ment agreement cannot be considered breached unless the unfair laborpractices occurring after its execution "specifically violate the termsof the agreement," or his further conclusion that the Regional Di-rector was estopped from attacking the settlement.We cannot agree with our dissenting colleague that "these are caseswhere it is necessary to look behind the settlements" because of theRespondent's undisclosed conduct "on the very eve of affixing theirsignatures to these settlements."The undisclosed conduct on whichthe dissent relies consisted of the Respondent's refusal on June 10 toreinstate the strikers, and its failure on that date to recognize theUnion.This conduct, however, did not in itself constitute an inde-pendent unfair labor practice. Instead, inasmuch as all the strikershad been replaced prior to their application for reinstatement, suchconduct could be characterized as an unfair labor practice only if thestrike were found to be an unfair labor practice strike. Such a findingwould, in turn, require consideration of events which occurred duringthe preceding August, September, and October; and these events arethe very ones that were encompassed in the Union's initial chargeswhich the Regional Director obviously considered when he concludedthat the remedial provisions of the settlement agreements, soundingin 8 (a) (1) and not in 8 (a) (5), were sufficient to effectuate the policiesof the Act. Thus, the operative facts which would determine whetherthe Respondent engaged in unfair labor practices at the time the 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettlement agreements were signed were the very facts of which theRegional Director was necessarily aware, and which he necessarily hadconsidered and evaluated.Whether the Regional Director was right or wrong in his evalu-ation of these facts is, in our opinion, immaterial in the present postureof these cases.What is material and controlling is that a duly exe-cuted settlement agreement must be honored, if the Board's settle-ment procedures have any meaning, unless the respondent's conductdemonstrates that the agreement has failed of its purpose.The Re-spondent's conduct here does not so demonstrate.)[The Board dismissed the complaints.]MEMBER JENKINS,dissenting:I disagree with, and accordingly dissent from, my colleagues' hold-ing that certain settlement agreements are dispositive of these casesbecause Respondent did not engage in postsettlement unfair laborpractices.As "amicable and judicious means to expeditious disposal of dis-putes arising under the terms of the Act," 2 settlement agreementshave been encouraged by the Board from the very beginning.How-ever, settlement agreements do not estop the Board from going be-hind them to consider a respondent's antesettlement behavior .3Andwhile, as a matter of policy, the Board will ordinarily respect theterms of a settlement agreement which it has approved, it does gobehind a settlement where necessary to prevent an obvious frustra-tion of the Act's purposes and to effectuate the policies of the Act.4These are cases where it is necessary to look behind the settlements.The settlement agreements, to which the Union would not subscribe,were signed by Respondent on June 11 and 12, 1958. The only obli-gation imposed by them upon Respondent was the posting of notices.to employees promising not to engage in 8 (a) (1) activity such as theTrial Examiner finds was engaged in by Respondent in August andSeptember 1957, or in any manner interfere with, restrain, or coercethe employees in their rights guaranteed by Section 7 of theAct.Yet, on June 10, on the very eve of affixing its signature to thesettlements, the Respondent refused to reinstate strikers who hadmade valid requests for reinstatement and were withholding the recog-nition requested by the Union as the bargaining representative of itsemployees.When such facts are considered together with the 8 (a) (1)1Whether the Board would be warranted in looking behind a settlement agreement onthe basis of undisclosed presettlement conduct, which is itself an independent unfair laborpractice, is not before us and we therefore express no opinion on that question2 Poole Foundry and Machine Company v.N L R B ,192 F.2d 740,743 (C.A. 4), cert.denied 342 U.S. 954.8 The Wallace Corporation v. N.L.R B.,323 U.S. 248; WoosterBrass Company, 80,NLRB 1633.A Ibid. JACKSON MANUFACTURING COMPANY463conduct upon which the settlements are based, it becomes manifestthat the Respondent, in addition to violating Section 8(a) (1) of theAct, violated Section 8 (a) (3) and (5) of the Act as well. Thus, therecord establishes to my satisfaction that Respondent's 8(a) (1) ac-tivity in August and September 1957 was a contributing cause of thestrike which began early in October 1957.As unfair labor practicestrikers, the employees were entitled to the reinstatement which theRespondent denied them on June 10, 1958, thereby violating Section8(a) (3) of the Act.And inasmuch as the Union's majority statuscould not, in the circumstances, be impaired by Respondent's replace-ment of the strikers, the Respondent's withholding of recognition fromthe Union on the ground that it had lost its majority status was aviolation of Section 8 (a) (5).Significantly, these blows dealt theUnion and its adherents by Respondent just before seeking refuge inthe settlements were not disclosed to the Regional Director when hesettled for the mere posting of the notices described above.Conse-quently, the dismissal of the cases ordered by my colleagues meansthat the Respondent, actually guilty of violations of Section 8(a) (1),(3), and (5) of the Act, emerge without any obligations, having com-plied with the mere posting obligations of the settlement agreements,while employees who have been discriminatorily denied employmentare left jobless and without remuneration for the loss of pay sufferedas a result of the discrimination against them and the Union withwhich Respondent unlawfully refused to bargain is left without abargaining order, to wither away at Respondent's plants. In thesecircumstances, including the approval of the Regional Director of thesettlement agreements framed to remedy Section 8 (a) (1) violationsalone without knowledge of the far more serious violations being per-petrated by Respondent,' I find that a dismissal of the cases because ofthe settlements can only frustrate, and in no way effectuate, the pur-poses of the Act.The error of my colleagues' position stems from their conception ofwhat constitutes "the operative facts which would determine whetherthe Respondent engaged in unfair labor practices at the time thesettlement agreements were signed."The "operative facts," as theysee them, consist of Respondent's 8(a) (1) activity in 1957, which theremedial provisions of the settlement agreements are designed toremedy.But, as I have attempted to demonstrate, it was subsequentevents which placed Respondent in violation of the Act as it waspreparing to sign the settlements.For, only when Respondent re-fused to reinstate the strikers and bargain with the Union, all on the5 See the following language inThe Fairfield Engineering Company,74 NLRB 827, 830,footnote 4 : ". . . There is no basis in this case for treating the consent election agreementas equivalent to a settlement agreement,which the Board should feel bound to honor,for there is no indication that the Board or its agents were in any way advised as to theexistence of the unremedied unfair labor practices at the time the election was conducted." 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDeve of the settlements, did it violate Section 8(a) (3) and (5) at thecritical time.These are surely "operative facts."Admittedly, theywere not disclosed to the Regional Director when he accepted thesettlements.As a consequence, the resulting unfair labor practiceswere not remedied by the settlement agreements.Under the majorityopinion, they remained unremedied.Accordingly, I would not honor the settlements herein. I wouldfind the violations of Section 8(a) (1), (3), and (5) described above.In addition, I would find a further violation in the termination slipsof October 10, 1957, purporting to discharge the strikers as alleged inthe complaints as amended. Finally, I would issue an order remedy-ing all the violations by Respondent.Thus could the Board accom-plish the Act's purposes in these cases with fairness to all concerned.MEMBERS FANNING andKIMBALLtook no part in the considerationof the above Decision and Order.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges filed on numerous dates between September20, 1957, and December 23, 1958, by International Association of Machinists, AFL-CIO, and Local Lodge 2009, International Association of Machinists, AFL-CIO,herein referred to collectively as the Union, the General Counsel of the NationalLabor Relations Board on July 28, 1959, issued complaints against Jackson Manu-facturing Company and Kershaw Manufacturing Company, herein referred to as Re-spondent Jackson and Respondent Kershaw, respectively, or collectively as Respond-ent,' alleging violations of Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended (61 Stat. 136), herein called the Act.In its duly filed answers and in two documents, each entitled "Further Answer,"Respondent, while admitting certain allegations of the complaint, denied the commis-sion of any unfair labor practices and averred that because the Respondent and theRegional Director for the Fifteenth Region entered into settlement agreements withrespect to certain matters charged, and the Respondent has effectively complied withthe terms of said agreements, the complaints, insofar as they alleged matters thusdisposed of, were erroneously issued.Over Respondent's objection, the complaintin Cases Nos. 15-CA-1098 and 15-CA-1413, issued against Respondent Kershaw,was amended at the hearing to include a further allegation of violation of Section8(a) (3) which I deemed to be directly related to matters previously alleged?There-after, counsel for Respondent requested a continuance for the purpose of preparinghimself to meet the foregoing amendment.The request was denied by me as beingunwarranted by the nature of the matter alleged as a further violation and upon theunderstanding that the request would be reconsidered by me upon any later showingof undue hardship to counsel in the presentation of his case.No request for recon-sideration was thereafter made.Simultaneously with the filing of its answers to the complaints herein Respondentfiled with the Regional Director for the Board's Fifteenth Region motions for bills ofparticulars.Said motions and the Regional Director's oppositions thereto were dulyreferred to Trial Examiner Arthur Leff who, upon concluding that the allegations inthe complaints were set forth with sufficient specificity to apprise Respondent of theissues that the added particulars sought by the Respondent either concerned them-selveswith evidentiary detail or went to matters clearly within the Respondent'sknowledge, denied the motions in all respects.Respondent thereafter filed with the Regional Director its exceptions to the ordersdenying its motions and served upon the Charging Parties requests for interrogatories1It appears from credited, uncontradicted testimony in the record that Jackson Manu-facturing Company mergedwith Kershaw Manufacturing Company on March 1, 1958.2N.L.R.B. v. Pant Milling Company,360 U.S. 301. JACKSON MANUFACTURING COMPANY465to be propounded to them.Upon failure of the Charging Parties to comply there-with Respondent filed with the Regional Director its motion to dismiss. By appro-priate order the Regional Director has referred to me for disposition Respondent'sexceptions, requests for interrogatories,motions to dismiss, and the oppositionsthereto.Upon consideration of all the foregoing, upon a review the evidence pre-sented in this case, and in concurrence with the reasons assigned by Trial ExaminerLeff, I hereby deny Respondent's exceptions to the Trial Examiner's order, reject itsrequests for interrogatories, and deny its motions to dismiss the complaints.Pursuant to notice, a hearing was held before me at Montgomery, Alabama, onOctober 6, 7, and 8, 1959.All parties were represented at the hearing and wereafforded full opportunity to be heard, to introduce relevant evidence, to present oralargument, and to file briefs. Parties waived oral argument at the hearing and in lieuthereof filed briefs with me thereafter.Upon consideration of the entire record and the briefs of the parties, and uponmy observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTKershaw Manufacturing Company is an Alabama corporation with its principaloffice and plant at Montgomery, Alabama, where it is engaged in the manufacture ofrailroad equipment for customers located in the State of Alabama and other States ofthe United States.During the year ending December 31, 1957, Respondent Kershawpurchased from suppliers located outside the State of Alabama raw materials, goods,and supplies in excess of $50,000. It likewise shipped during the same period finishedproducts valued in excess of $50,000 to customers located outside the State ofAlabama.Jackson Manufacturing Company, which merged with Kershaw ManufacturingCompany on March 1, 1958, was, at the relevant times prior thereto, an Alabamacorporation with its plant and principal office located at Montgomery, Alabama,where it was engaged, as it now is, in the merged status, in the manufacture of rail-road equipment, fans, and lawnmowers for customers located in the State of Ala-bama and other States of the United States.During the year ending December 31,1957,Respondent Jackson purchased from suppliers located outside the State ofAlabama raw materials, goods, and supplies in excess of $50,000. It likewise shippedduring the same period finished products valued in excess of $50,000 to customerslocated outside the State of Alabama.The Respondent concedes it is engaged in interstate commerce within the meaningof the Act and I so find.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Machinists,AFL-CIO, andLocal Lodge 2009,Inter-national Association of Machinists,AFL-CIO, arelabor organizations within themeaning of Section 2(5) of the Act.III.THE ISSUESa.The nature of unfair labor practices capable of vitiating a settlement agreement.b.The propriety of the Regional Director's abrogation of a settlement agreementupon which compliance had been procured.c.The nature of termination slips sent to economic strikers and the effect of suchaction upon the legal chat acter of the strike.d.The right of strikers to reinstatement.e.The effect of striker replacement upon the majority status of a voluntarilyrecognized union.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThis case presents for independent consideration two virtually unrelated aspects:(a) the legal effect of certain procedures followed by the parties, including the Re-gional Director, and (b) the factual determinations which relate to the violations al-leged in the complaints.With respect to the first of these independent considerations two significant legalproblems appear; namely, the legal effect of a termination slip mailed to economicstrikers without further explanation at the time, or thereafter on the record, and the5S64 39--61-vol 129-31 466DECISIONSOF NATIONAL LABORRELATIONS BOARDlegal effect of an executed settlement agreement in which the Regional Directorobligated himself to request the withdrawal of the charge and where the RegionalDirector acknowledged to the Respondent its compliance with the agreement andclosed the case.While it is my studied conclusion that these legal aspects are dispositive of thecase,nevertheless, I shall set forth the facts of the case as I find them, and with refer-ence to them dispose of the legal issues presented. In this manner, disagreement withmy disposition of the case on legal or technical grounds will not impede a contrarydisposition of the case by requiring that further findings of fact be made to treatof the case on the merits raised by the complaints. The pertinent facts follow:B. FactsOrganization among Respondent'semployees was accomplished by the end ofJuly 1957, at which time W. D. Christy, special representative of the Union, on July31, 1957, advised the Respondent that it represented a majority of the Kershaw andJackson employees, respectively, and requested that Respondent recognize theUnion's majority status and bargain with it.Thereafter, on August 7, Respondent,through its attorney, Fred S. Ball, acknowledged Christy's communication, proposeda card check of employee union authorization cards to verify the Union's claim,and indicated that upon an appropriate showing Respondent would recognize andbargain with the Union.The results of an impartial card check made thereaftershowed that as of August 5, 1957, 48 of the 68 Kershaw production and maintenanceemployees and 16 of the 28 Jackson production and maintenance employees desiredrepresentation by the Union-a clear majority in each group.On the strength ofthe foregoing tally Attorney Ball notified Union Representative Christy on August14, 1957, that the Respondent would recognize the Union as the majority representa-tiveof its employees and agreed to enter contract negotiations at the Union'sconvenience.1.Conduct of Respondent'sofficials and supervisorsUpon receipt of the Union's initial request on Saturday, August 3, Respondent'spresident, Royce Kershaw, advised his attorney, Ball, of the situation, and thereafteron Monday, August 5, called a meeting of the supervisory staff of both the Jacksonand Kershaw plants at which the union situation was the principal item for discus-sion.President Kershaw instructed the supervisors that they were to make nostatements nor have any discussions about the Union with anyone in the plant andthat when the Union was brought up it would be best for them to be quiet or leave.3It is apparent from the credited testimony in the record that few, if any, whoattended the meeting, including Kershaw, followed the precise advice given.Withina short time thereafter Kershaw, by his own admission, had discussions with twoemployees, Huggins and Colloway, with respect to the Union.The only evidencein the record of the conversations with Huggins was Kershaw's account of it in whichhe described meeting Huggins in the plant and remarking to him that "it looks likewe have a union shop here"; and then, because of the plant noise, suggested retiringto a nearby office.The remainder of the conversation as described without con-tradiction by Kershaw, concerned itself with Kershaw's feeling of disappointmentthat the men had joined the Union, his willingness to let the men make their ownchoice, and, upon their doing so, his determination to treat his employees and plants"as a union shop." 4Upon the conclusion of this conversation Kershaw suggestedto Huggins that he have employee Colloway, a known leader of the union movement,come to the office so that he might allay any suspicions Colloway may have had uponseeing Huggins and Kershaw in conversation.According to Kershaw his conversation with Colloway was substantially similarto that with Huggins. In addition he told Colloway that with the Union in thepicture grievance negotiations would be handled, not in the customary way "betweenthe two of us," but by Kershaw's representative and the Union.Colloway's accountof the conversation is as follows:8The credited testimony of President Kershaw, corroborated by Vice President Jeff Davisand those supervisors who attended the meeting4 As this testimony of Kershaw is the only evidence in the record relating to paragraphsnumbered 7(b), (c), and(f) of the complaint in Cases Nos15-CA-1098 and 15-CA-1413(Kershaw Manufacturing Company), and as I do not consider the facts thus found tosupport the General Counsel's allegations of unlawful conduct in those respects, I shallrecommend that the allegations in the enumerated paragraphs be, under any circumstance,dismissed. JACKSON MANUFACTURING COMPANY467So he wanted to know why we were organizing. I told him it was on accountof the management out there at the shop.He wanted to know what about it.I told him that a man didn't have much of a chance out there, that if he donesomething that the supervisors didn't approve, it made no difference how gooda man he was, he got fired. He said he didn't know that conditions existed likethat out there among the people.He wanted to know if it was too late to stopthe union. I told him I thought it was. So he went on and said that he woulddo more for the men without a union than he would with it.He asked methen again if I thought it was too late to stop it. I told him I thought so.Andhe asked me if I would go out and talk to the men about it. I told him Iwould.That wound up our conversation.To the extent that this version differs from Kershaw's testimony I am disposedto rely upon a synthesis of the two.Thus, except for Kershaw's specific denial thathe "would do more for the men without a union than with a union" and that heasked Colloway "to talk to the men and try to get them to get out of the union,"neither of which I credit,5 Kershaw's account agrees substantially with Colloway's,differing only as to emphasis.6 Suffice it to say, therefore, that Kershaw did engageColloway in a conversation about the Union and for all intents and purposes ques-tioned him as to the complaints of the men, voiced his opposition to unionization,and suggested Colloway use his influence to encourage the employees to abandon theUnion.About the same time Kershaw had a conversation with employee MatthewEasterling, union steward at the Jackson plant.According to Kershaw, whosetestimony I credit, Easterling was visiting the nearby Kershaw plant on Jackson plantbusiness and asked Kershaw if he could see him In the conversation which followedEasterling sought to discuss the Union but Kershaw refused, stating that he haddelegated all union matters to Attorney Ball, and that he personally would not deal-vith the Union, leaving such matters to Ball.Kershaw concedes that in the courseof the conversation he discussed working conditions with Easterling at some lengthand expressed his surprise and disappointment over the action of the men.Kershawspecifically denied Easterling's testimony that Kershaw had stated to him he woulddo anything for him (Easterling) if he would get rid of the Union, or for the men,if they would get rid of the Union.Kershaw likewise denied having asked Easterlinghow the Union could be stopped or having told him that he would not deal with theUnion.? I credit Kershaw's account of this meeting and his denial of statementsattributed to him by Easterling.8Accordingly, in the absence of credible evidence,so much of the Jackson complaint (paragraphs numbered 7(a), (b), and (c)) as5While I am disposed to discredit Kershaw's denials, I do not consider my holding tothis effect to detract from the reliance which I place upon his testimonv, generally.Upon my observation of him as a witness I view his testimony to be straightforward andaccurate.With respect to the denials which I do not credit I might note, however, thatthey were in response to questions which, in my view, overstate Colloway's testimonyand would suggest more positive direction by Kershaw than Colloway testified to.e Another example of differing emphasis upon the same underlying fact is the testimonyof Colloway and of Kershaw with respect to the withholding of the regular stock bonuspayment for the summer of 1957. Thus upon counsel's prompting, Calloway, a witnessfor the General Counsel, stated that Kershaw was waiting to give 'out the stock "to seewhether [we] were organized "Whereas Kershaw testified they were ready to give outthe stock but had heard of the union activity and on advice of counsel did not do so"because it might be considered something to working conditions later on .In.11other words, cutting through the differing emphasis, the stock was withheld because ofthe Union-specifically to avoid legal complications-and under my view of the law,properly so.7Kershaw credibly explained this point by statinghis determinationto deal with theUnion only through Attorney Ball.8 I do not credit Easterlingin this orother instancesunless histestimony is corrobo-rated by credible witnesses or constitutes admissions against the interests of the GeneralCounsel in whose behalf lie testified.My reason for discrediting Easterling is as follows : He was the union shop stewardfor Jackson employees and, as such,attended both negotiatingconferenceswith Respond-ent's representatives(infra).Accordingly, when asked why the men voted to goon strikeitwould be presumed that he, of all theemployees,would know that the failureto reach acontract was the basis of the strike, or at leasta basis for it(infra).When, therefore,he failed to assign this as one of thereasons forthe strike when specifically asked, I mustconcludethat allof his testimony partakes of this same studied misrepresentation andI discredit it. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleges to be a violationconduct attributedto PresidentKershaw byEasterling, Ishall recommend, under anycircumstance,be dismissed.During thesame periodRespondent's supervisorswere busily engagedin question-ing employees and discussingthe Union with them, contrary to the instructions theyreceived at the August 5meeting.Thus Millard Moore, foreman of RespondentKershaw's assemblyline andshakedown crew, spoke individually to employeesRoy Nelson, Judson Coburn, and Harold Farmer and stated to them Mr. Kershaw'sdetermination to move theplantto North Carolina before he would leta union comeintothe plant.And to employee Nelson, referring to the Company's stock purchaseplan,Moorestated that the employees joining of the Union "was going to knockout our stock a share." 9During the same period, immediately following the Respondent's recognition ofthe Union, Kershaw's plant superintendent, Owens, sought out employee Martin,asked him if he belonged to the Union, how many children he had, and said, "Well,I feel sorry for them.Are you expecting them to get Christmas?"He followedthis by observing that, "If you belong to theunionthey might not." 10About thissame time Owens told a group of employees, including Jesse Faulk, Jr., and Coburn,thatKershaw would move his plant to North Carolina before he would have aunion."Meanwhile Warren Skinner,foreman ofRespondent Kershaw's research depart-ment, told employees C. J. Faulk, Tommy Head, and J. S. Manning that they wouldbe well advised to get out of the Union as Mr. Kershaw would move the plant toNorth Carolina rather than have a union in it. Skinner also told them, in con-nection with the Union, that they were all going to get themselves "messed up." 12At the Jackson plant Superintendent Elbert Hall sought out employee LumusBerry and asked him if he hadsigned a unioncard.Upon receiving an affirmativereply Hall said, "Well yougonna getmessed up."A week later Hall approachedBerry and told him that if he heard any more union talk he wasgoingto lay off"every one of you." 132.Alleged conduct not supported by the credited evidenceIt is also alleged in the Jackson complaint that Foreman Hall interrogated em-ployee Easterling and made certainstatementsof a threatening nature to him.Because afinding with respect to such allegations would rest solely upon the un-corroborated testimony of employee Easterling whom I refuse to credit(supra,footnote 8), I shall recommend that the foregoing allegations contained in para-graphs numbered 8(a), (b), and (c) of the Jackson complaint be, under any cir-cumstance, dismissed.Similarly, with respect to an allegationin theKershaw complaint, F. R. Carroll,Kershaw's production manager in 1957,14 is stated by Leadman Elmer Frederick tohave told him and several leadmen and supervisors in a supervisory meeting thatPresident Kershaw would close the plant down before he would permit the Unionto come in.Upon my observation of Frederickas a witness,I am disposed to dis-credit his testimony, credit Carroll's denial of the statement attributed to him, and9 Facts relating to Moore's conduct are based upon the credited testimony of those em-ployees to whom he spoke. I do not credit his denials.Nor do I impute to PresidentKershaw, contrary to his own credited testimony,knowledge of these statements made byMoore.nor his approval of or acquiescence in the subject matter thereof.It is alleged in the Kershaw complaint(paragraph numbered 8(c)) that Foreman Moore"stated to an employee that if the employee did not forsake the union he was going tobe discharged "As I find no evidence whatever in the record to support such an allega-tion, I shall recommend,under any circumstance,that paragraph numbered 8(c) of theKershaw complaint be dismissed.10 The credited testimony of Martin.Owens'denial is not credited.Ti The credited testimony of Faulk, Jr., and Coburn.Owens' denial is not credited.Nor, as previously stated(supra,footnote 9), is knowledge of this statement or acquies-cence in its subject matter to be imputed to President Kershaw.19 The credited testimony of the employees to whom Skinner spoke. Skinner's denialsare not creditedNor do I impute knowledge of or acquiescence in such statements toPresidentKershaw.19 The credited testimony of employee Berry.Hall's denials are not credited.14Carroll is no longer in Kershaw's employ, having resignedto accept employment withTexas Industries JACKSON MANUFACTURING COMPANY469recommend that paragraph numbered 11 of the Kershaw complaint be, under anycircumstance,dismissed.153.The bargaining conferencesConsistent with its letter of August 14 to the Union in which Respondent agreedto recognize the Union as the majority representative of its employees and to bargainwith respect to their wages, hours, and working conditions, bargaining sessions wereheld on August 22 and September 16. At each of these conferences Respondentwas represented by its attorney, Fred Ball. John R. Matthews, Jr., an associate ofAttorney Ball, attended as an observer.Representing the employees was UnionRepresentative Christy and employees Easterling, Colloway, and Huggins.At theAugust 22 meeting, which lasted 11/2 hours, Attorney Ball announced that PresidentKershaw would not participate in the bargaining and had designated Ball to ne-gotiate in his behalf.16A contract was submitted by Christy for Ball's considerationand considerable discussion was had upon the various items which it covered, in-cluding premium and overtime pay, vacations, layoff policy, promotions, etc.Afterconsiderable discussion of the merits of the proposals Ball stated that the contractsubmitted was not one that Mr. Kershaw would agree to.11Upon this note the ne-gotiations were adjourned to a later date.On September 16, further negotiations took place.At this session, which lasted anhour, the parties considered counterproposals submitted by Ball and reviewed theareas of disagreement that had developed at the first session.A clause-by-clausereview of the proposed contract followed and when it was completed the partiesagreed that they were deadlocked.As the session approached its close, AttorneyBall requestedUnion Representative Christy not thereafter to come onto Re-spondent's property.18Christy thereupon stated that as Ball had complaints againsthim the Union had certain complaints of its own to make.Whereupon he enumer-ated them, and Ball made appropriate notes of them, copies of which appear in therecord.19The enumerated complaints that were discussed during the bargainingsession were: (1) The handling of recent economic layoffs; (2) the posting ofallegedly antiunion propaganda; (3) isolation of union committeemen; (4) movingof work to Statesville, North Carolina; (5) reducing personnel and workweek with-out consulting Union; (6) threatening to move plant; (7) threatening to terminateJackson employees for union affiliations; (8) hiring new employees before recallingthose on layoff status; and (9) terminating an employee for failure to come towork2e4.The strikeOn September 26 the Union held a meeting for the express purpose of determiningwhether or not a strike should be called.Upon recommendation of Union Repre-16 Frederickimpressed me as a confused and evasive witness. Illustrative of this im-pressionwas his testimony respecting his termination when the employees went on strikei(infra).Frederick was on vacation when the strike occurred, yet for someunexplainedreasonreceived a terminationslip, as didthe strikers.In his attemptto explain why henever attempted to have the Company's records corrected to show that be was actuallyon vacation, the witness contradictedhimself and evaded questionsput to himby the TrialExaminer to such extent that, in my estimation,no reliance can be placed upon histestimony.16 I do not credit Christy's testimonythat Ball statedhe didnot havefullauthorityto negotiate a contract.17 In so finding upon the credible testimonyof AttorneysBall and Matthews and em-ployee Colloway,I reject asincredible such testimony of Union Representative Christythat wouldinterpretBall's statement as being Kershaw's refusal to signanycontract.18 Ballconfirmedthis requestby a letter dated September 1710 In so finding upon the testimony of Attorneys Ball and Matthews, I reject Christy'stestimony that the complaints were presented in written form at the beginning of thesession.20With respectto the foregoing complaints which I find to have been presented toAttorneyBall, it shouldbe noted that they arebeing referred to herein only as itemspresented,and withoutreferenceto their merit.Itmight be noted in this connectionhowever thatitems numbered 1, 2, 3, 5,8, and 9formno part of the allegationsin this case.Items numbered 6 and7 have been con-sidered and disposed of elsewhere in this report,and item numbered 4, relating to themoving of work to Statesville,NorthCarolina, has been found by me to be without sub- 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDsentativeChristy the membership voted unanimously to go on strike.After rati-fication of this action by theInternationalthe membershipagain meton October 7and again voted unanimously to strike,selectingthe following day as thebeginningdate of the strike.Accordingly, on October 8 approximately 38 of the employeesof both Jackson and Kershaw went out on strike, a picket line was established, andsignswere carried by pickets stating:IAM-AFL-CIO Lodge No. 2009 on strike against Kershaw [and Jackson]Manufacturing Company because of unfair labor practice.The strike continued for8 monthsuntil June 10, 1958.The purpose of the strike is disputed.The picketsigns,of course, speak for them-selves.Union Representative Christy, whose testimony I credit only insofar as it iscorroborated by the credited testimony of other witnesses, testified with great re-luctance that the failure to arrive at a contract was one of the reasons for the strike.He could not, however, define with any degree of certainty the other reasons forthe strike except to vaguely refer to the complaints of the men.He conceded thatthe Union never notified Respondent of the reason for the strike.The striking employees were equally uncertain as to the purpose of the strike.Thus employee Colloway, the union president, stated that they voted to strike be-cause of "theway theywere treating the employees."He also referred to unsatis-factory working conditions such as faulty welding equipment and inadequate venti-lation.Moreover, he suggested that at the strike vote meeting although employerthreats to employees were discussed he personally had no knowledge of such threatsother than one made to him.21When asked the reason for the second strike vote,taken on October 8, Colloway stated, "Well they were still laying the men off, and asI said before, the way they were treating the employees."Despite the vagueness ofreasonsnoted above Colloway did adequately express his understanding of thestrike'seconomic purpose in his answer to the following question on cross-examination:Q. After that last meeting we had there in my office would you say that if wecould have agreed on a contract . . . and a contract had been signed up, do youbelieve there would have everbeen astrike?A. No, sir.Other striking employees were equally confused in their explanation of what theyunderstood to be the reasons for the strike.Thus, employee Farmer stated onlythat the reason for the strike vote was "unfair labor practices," and when asked toexplain what he meant, stated, "Well, seniority, and of course the wage scale and theofficial remarks and different things." Similarly, when asked what was the purposeof the strike for which they had voted, Manning, Huie, and Easterling, who had at-tended negotiatingsessions,each stated "unfair labor practices."When asked toexplain what they were, Manning answered, "Those I recall is it seems that if youdone your work right, if they liked you alright they kept you, that if they didn't theylet you go. . . . That's about all I believe I can recall."Employee Huie, on theother hand "wouldn't know" whether the contract had anything to do with the strike,but he did know that the "unfair labor practices" that did cause the strike were "justworking some of them seven days a week, some of us three days a week, and all suchas that."Employee Easterling, though present at the meeting, could best describe the"unfair labor practices" as "for one thing, for working the men, part of the menthree days a week and part of them six days, I think some of them worked some onSunday there; . . . and one of the main reasons was you could do eight hours decentday's work and you didn't know whether they were going to run you off or not."The foregoing explanations for their strike vote highlight a common misunder-standing among the men of what constitutes an unfair labor practice.The term"unfair labor practice," as generally used, is a statutory term, a "word of art," whoseprecise definition is not expected of those not conversant with the law.Accordingly,it is to be expected that we would have received from these employees such a varietyof explanations of the so-called "unfair labor practices."But what the men wereactually referring to were inequities, economic injuries, and personal affronts, real orfancied, that had befallen them.These do not constitute unlawful conduct by merelystance upon the credited testimony of President Kershaw who denied that Respondent hadtransferred the manufacture of its railway ballast regulator to the affiliated TurnerManufacturing Co., Statesville, North Carolina.n Colloway supplied no additional testimony with respect to any threat made to him.I deem his statement to refer to his conversation with Kershaw discussed above and notfoundto have involved a threat. JACKSON MANUFACTURING COMPANY471reciting them.They must bear some relation to the proscriptions of the Act.A re-view of the reasons assigned discloses no such relationship; nor does the conductcomplained of as the reason for the strike vote relate in any tangible way to the con-duct which I have -found to have been committed by Kershaw and his supervisors(supra).Upon the credited testimony of Union President Colloway, however, that if therehad been a signed contract there would have been no strike, and upon a reasonableview of the negotiations that preceded the strike, particularly the resulting deadlock,I am persuaded, and find, that it was the failure to reach an agreement at the Septem-ber 16 bargaining meeting that caused that strike and not any real or fancied unfairlabor practices which the voting and striking employees were unable to describewith any particularity.225. The termination slipsOn October 10, 2 days following the commencement of the strike, terminationslips and final checks were received in the mail by employees who went on strikeand by at least one, Frederick, who was not actually on strike, but on vacation.23The slip, a printed form, was typed and sent unsigned. It stated the name, address,social security number, and classification of the employee, his last day of work, andthe number of hours worked.As the reason for termination it stated, "Quit the joband left with tools."No entry was made opposite the question, "Employee recom-mended for reemployment?"The only questions directed to Respondent's officials or supervisors at the hearingrespecting the issuance of this form to the striking employees were to Vice PresidentDavis and Production Manager Carroll.Davis testified that although the decision tosend out a termination slip came under his jurisdiction he did not authorize that slipsbe sent to striking Jackson and Kershaw employees.Carroll simply testified, withoutfurther comment, that they were mailed under his supervision.As no other explanation, official or otherwise, for the sending of these slips is avail-able from either party it is incumbent upon me to judge from the circumstances hereinthe nature and purpose of the slips.Thus, in the absence of evidence or contentionto the contrary, it is reasonable to assume that they were sent, as part of a routinetermination operation with the final paycheck, to each striker or, indeed, to eachabsent employee, for example, the vacationing Frederick.That they were thus dis-patched, unsigned, without any entry in the appropriate space provided for recom-mendation as to reemployment, indicates their routine character, bearing no officialconnotation of discharge. In so concluding I need only rely on the testimony ofEasterling, the Jackson shop steward, and Union Representative Christy, corrobo-rated as it is by the credited testimony of employee Colloway.24Thus, both Christyand Colloway testified that some employees abandoned the strike and returned towork, and Easterling identified employees Noble, Luster, and Perry as among thereturning strikers. .As there is nothing in the record to refute the fact that striking employees thusreturned to work, I have no alternative but to conclude that the so-called terminationslip sent routinely to all striking employees did not constitute an effective dischargeinstrument.Accordingly, in the absence of such evidence, it cannot be found thatthe termination slips served to prolong a strike already in existence when theywere issued in what I find to be routine fashion. I find, therefore, that the strike,economic in its inception, continued to be so for its duration.6. The end of the strike and applications for reinstatementThe strike lasted for 8 months until, on June 7, Union Representative Christynotified Respondent by letter that the Union was removing its picket lines and thatthe striking employees would unconditionally return to work "at the usual startingtime of the regular shift on June 10, 1958." In the same notification Christy re-quested recognition of the Union's bargaining committee and requested that contract0 I do not consider it of significance to this determination that a charge was filed againstRespondent on September 20, 1957, several days prior to the strike vote. Such charges, ofthemselves, are not evidence of an unfair labor practice strike as it must be shown affirma-tively that the conduct allegedactually causedthe strike before the strike can be socharacterized= The credited testimony of employees Colloway, Martin, Head, Barrett, Faulk, andFaulk, Jr.Frederick is credited only as to this one item.u So much of the testimony of Easterling and Christy as is not corroborated I credithere because I deem the statements made to be, in fact, admissions against their ownbest interests, the success of the strike. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations be arranged.On the same date a minimum of 25 individuals mailedto Respondent unconditional offers to return to work 25As contemplated by Christy's letter a considerable complement of strikers appearedat the Kershaw gate on the morning of June 10 seeking their jobs. Several otherstrikers did not seek to return until June 27.26Upon congregating at the gate adelegation was selected to speak for the group, while some of the individuals spokein their own behalf.The oral requests were directed to Production Manager Carrollwho informed them that there were no openings available, their jobs having beenfilled by permanent replacements.27Those who applied thereafter on June 27 werealso refused reinstatement for the stated reason that their jobs had been filled bypermanent replacements.Two weeks after his first request for reinstatement C. J. Faulk returned to the plantfor a job as welder, at the direction of the State employment office.Reporting toSuperintendent Owens he filled out an application and was given a welding test.Thetestimony concerning Faulk's qualifications is in dispute.Owens, who ordered thetest, stated that the job to be filled was welder, first class, and that Faulk, an automo-tive assemblyman,28 was qualified only to do spot or tack welding incident to his as-sembly job-the qualification of a third class welder. In his testimony he disputesFaulk's claims that a substantial amount of his duties involve spot welding.Thewelding, according to Owens, was merely an incident to his principal duty.Although I have credited C. J. Faulk generally heretofore and have discreditedthe testimony of Superintendent Owens, I am not disposed to accept Faulk's versionof the welding job request. In the first place Faulk was never classified as a welder,but as an assemblyman. On the stipulated payroll certain employees were designatedas welder, thus indicating a specific classification not encompassed within the dutiesof assemblyman, and presumably more exclusively devoted to welding. In view ofthe distinction as to jobs, and upon Faulk's own admission that he was sent out tothe plant for a job as welder, it is reasonable to assume that Owens was correct whenhe testified that the job was, in fact, for a welder, and that Faulk, by nature of hispast experience, and upon the results of the welding test, was not qualified.Further-more, as the subject matter of job qualifications was one within the peculiar knowl-edge of Owens, as plant superintendent, I am disposed, apart from any credibilityresolution of his testimony in other respects, to accept his testimonyas anaccurateaccount of the welding standards required by Respondent for the classification ofwelder.I find, therefore, that when C. J. Faulk's application for the job of welderwas rejected by Respondent it was because he was not qualified for the job.7.The refusalto bargainAs previously stated(supra),Union Representative Christy coupled with hisrequest to Respondent for the strikers' reinstatement a request for recognition of theRequestswere known to have been mailed by R L Knight, Jesse Faulk, Jr, It. Beasley,J.L Esco, J S Manning, Roy G. Nelson, H M. Huie, S. L. Howell, J B. Johnson,C. C. Moore, Elmer Frederick, Harvey Lesley, James W Thomas, L. W. Martin, C. J Faulk,Judson M. Coburn, Homer W. Jennings, W E Glenn, T. E. Head, Milton D Owens,R. E Bass, T. W. Burley, W. H. Colloway, Matthew Easterling, and L C Berry.28 The followingstrikingemployeesoffered onJune 10 to unconditionally return towork :R E. BassElmerFrederickJ. S ManningIt. E. BeasleyW. E GlennL.W. MartinT W. BurleyT. E HeadC. C. MooreW. H. CollowayS. L HowellRoy G. NelsonJudson M. CoburnH. M. HuieMilton D OwensJ.L EscoHomer W JenningsJames W. ThomasHarold R. FarmerJ.B. JohnsonMatthew EasterlingC. J FaulkIt. L KnightL. C BerryJesse Faulk, Jr.Harvey LesleyThe following offered on June 27 to unconditionally return to work :John ParkerW. L. McKinnisJohn G. StanfordW. A. BarrettJames Bowles=The testimony of Carroll,corroborated by Colloway and Faulk.Employee Berrysimilarly testified that he and Easterling were refused reinstatement at Jackson bySupervisor Hall for the reason that their jobs had been filled.28Faulk testified he was an automotive electrician.Respondent's stipulated payrollrecords carry him as an assemblyman,as testified to by Owens.I shall rely upon thestipulated fact. JACKSON MANUFACTURING COMPANY473bargaining committee and for continued collective bargaining. In a letter of June 20,1958, in response to the recognition and bargaining requests, Respondent, throughits attorney, Fred Ball, rejected the requests stating that as 10 months had elapsedsince the initial recognition and inasmuch as the work force was substantially differentdue to replacements during the course of the economic strike, Respondent doubtedthat the Union represented a majority of the present employees for the purpose ofcollective bargaining.Accordingly Respondent refused to bargain with the Unionunless it could establish its right to represent the present employees.29No collectivebargaining between the parties has taken place since that time.C. Procedural sequenceThe incidents which occurred prior to June 10, 1959, and form the basis for theforegoing findings were, except for the incident of the termination slip, first disclosedin a series of charges filed by the Union beginning on September 20, 1957. Betweenthat date and the end of the strike on June 10,1958, an initial charge was filed onSeptember 20, 1957, and two amended charges were filed on October 10, 1957, andFebruary 17,1958, against Respondents Kershaw and Jackson in Cases Nos.15-CA-1098 and 15-CA-1097, respectively;alleging violations of Section 8(a)(1), (3),and (5).Following the end of the strike and after the execution of a settlement agreementbetween Respondent and the Regional Director,30 a charge was filed on October 27,1958, and an amended charge was filed December 23, 1958, against RespondentsKershaw and Jackson in Cases Nos. 15-CA-1413 and15-CA-1412,respectively,alleging further violations of Section 8(a)(3) and (5).1.The settlement agreement and Respondent's compliance therewithIt appears from uncontradicted statements in the pleadings that following hisinvestigation of the charges and amended charges in Cases Nos. 15-CA-1097 and1098 the Regional Director proposed a settlement of the issues by agreement betweenthe parties which Respondent accepted and the Union rejected.Whereupon settle-ment agreements were executed on June 11, 1958, and the Union was notified bythe Regional Director that he would refuse to issue a complaint.The Union failedto seek the General Counsel's review of the Regional Director's action as providedby Section 102.19 of the Board's Rules and Regulations, Series 7.The agreements, in printed form, provided for posting of notices by the Respondentand compliance with other stated requirements.The Regional Director, for his part,refused to issue a complaint on the charges.Provision was also made in the agree-ments for withdrawal of the charges in the case.Thus, the Charging Party agreedto request the withdrawal of the charge, "to become effective when the RegionalDirector is satisfied that the provisions of this agreement have been carried out."As the Union refused to participate in these agreements such a clause requiresfurther clarification.Iwould conclude, therefore, that the Regional Director hadobligated himself to withdraw the charges or to consider them inoperative uponRespondent's compliance with the terms of the agreements.31Attached to each agree-ment was the notice which Respondent was obligated to post for a period of 60 days32A reading of the notice indicates that a remedy was sought only for the instancesof interference, restraint, and coercion alleged in the charges.All other allegationsappear to have been eliminated.The circumstances surrounding the execution of the settlement agreements shouldbe briefly noted.Respondent's counsel stated on the record that Miss Louise Felton,field examiner attached to the Board's Fifteenth Region, executed the agreements onbehalf of the Regional Director on June 11 and 12, 1958, 2 days following thetermination of the strike andwith knowledgethat it was over.On June 13, the agree-ments were approved by the Regional Director. Seven days thereafter, on June 20,2'A copy of Respondent's letter of refusal was sent to the Board's Regional Directorfor the Fifteenth Region, and was thereafter duly acknowledged(infra)81This agreement, to be considered in detail hereafter, was not executed in anticipationof the termination of the strike but was totally independent of the strike action.Norwas it, as we shall see, approved by the Union then engaged in the strike.81Any conclusion to the contrary would have the effect of maintaining a charge in forcein perpetuity whenever there was no charging party signatory to a settlement agreementwho would request the withdrawal of his charge31Copies of settlement agreements and notices are attached to this report as Appendix A. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDas noted above, Attorney Ball notified the Union of Respondent's refusal to bargainand specifically indicated as his reason the replacement of union adherents duringthe strike.Ball sent a copy of this letter to the Board's Regional Office, requestingadvice.On July 14, the Regional Office replied to Ball, acknowledged the contentsof his letter to the Union, andstated his reluctance to give an advisory opinion.Upon the sequence of facts noted above I conclude and find that each settlementagreement was executed and approved by the Regional Director with knowledgethat the strike had terminated, and that it was maintained by the parties on andafter July 14 with knowledge by the Regional Office that Respondent, subsequentto the execution of the agreement, had refused to recognize and bargain with theCharging Party for the stated reason that it had lost its majority by the economicreplacement of its constituents.Respondent posted the notices (Appendix A), asrequired, for the prescribed 60-day period.Thereafter on October 14, 1958, theRegional Director sent identical letters to Kershaw Manufacturing Company andJackson Manufacturing Company, which read as follows:GENTLEMEN: The Employer having satisfactorily complied with the affirma-tive requirements of the Settlement Agreement in above-entitled case, and theEmployer being in compliance with the negative provisions of the SettlementAgreement, the file in this matter is closed. It will be considered as a closedcase conditioned upon continued observance of the terms of the SettlementAgreement.Very truly yours,Joimi F. LE Bus,Regional Director.2.The issuance of the complaint and its subsequent amendmentApproximately 2 weeks after the Regional Director closed the original casesagainstRespondent (Cases Nos. 15-CA-1097 and 1098), further charges werefiled, on October 27, 1958, by the Union against Kershaw and Jackson in CasesNos. 15-CA-1414 and 15-CA-1412, alleging violations of Section 8(a)(3) and (5)by Respondent's failure since July 10, 1958, the end of the strike, to reinstate thereplaced strikers and to recognize and bargain with the Union,33 the incidents whichRespondent called to the Regional Director's attention on June 20, 1958.On July28, 1959,the General Counsel issued his complaint upon these charges and includedtherein certain matters alleged only in the earlier charges (Cases Nos. 15-CA-1097and 1098) that appear to have been reactivated in spite of the Regional Director'sletter of October 14 closing them.The complaint, as it pertains to conduct occurringbefore June 10, 1958, the end of the strike, alleged only incidents purporting to beinterference, restraint, and coercion of employees.The complaint did not allegefor this same earlier periodviolations of either Section 8(a)(3) or (5) as chargedin the initial charges.34After the complaints had been admitted into evidence among the formal pleadingscounsel for the General Counsel moved to amend the Kershaw complaint (CasesNos. 15-CA-1098 and 15-CA-1413) so as to add to the pre-June 10, 1958, allega-tions of interference, restraint, and coercion a new allegation (new paragraphnumbered 18) to the effect that Respondent Kershaw discriminatorily terminated itsemployees engaged in a strike, thus converting the strike to an unfair labor practice83L. Id. Fagen, the Union's Grand Lodge representative, testified that these chargeswere mailed to the Board's Regional Office on July 12, 1958. The charges filed with theBoard and admitted into evidence as General Counsel's Exhibits Nos. 1-G and 1-Q in-dicate that they were filed on October 27, 1958, and each bears the National Labor Rela-tions Board receiving stamp of October 27, 1958, 10 : 05 a m. Because the provisionsof Section 10 of the Act make the filing date of a charge the critical date I do not findit necessary to consider Fagen's testimony as it is immaterial that the charges may havebeen mailed in June and mislaid either in transit or in the Board's office until October 27.In any event it might be suggested that within the 4i/2 months which elapsed the Unionmight well have inquired why no investigation had been made of it or of its members asto the discrimination and refusal to bargain complained of in the belatedly docketedcharges," These Section 8 (a) (3) and (5) charges were not referred to In the settlementagree-ment which may be assumed to have disposed of all charges for the pre-June 10, 1958,period. JACKSON MANUFACTURING COMPANY475strike if it were not already such.Over objection of counsel the motion to amendwas granted.35C. Analysisand conclusions1.Thesettlement agreement"It is well established that where, after the execution of a settlement agreement,unfair labor practices occur which violate that agreement, the Board will go behindthe agreement and litigate the presettlement as well as the postsettlement viola-tions. .. " 36Explicit in this settled rule is the requirement that the agreementitselfmust be violated by subsequent unfair labor practices before it would beabrogated.Consequently, with particular reference to the agreement here, it mustbe demonstrated that at some period following its execution on June 10, 1958, theRegional Director, charged with the obligation of policing such agreements, hasuncovered subsequent unfair labor practices which specifically violate the terms ofthe agreement.By the terms of the agreement Respondent notified 37 its employees that itwouldnotinterrogate them; inform them that it was not going to have a union or dealwith a union; solicit their help to stop the Union; promise or offer them benefitsto induce them to refrain from union activities; inform them that benefits will bewithheld because of their union activities; negotiate with them directly in deroga-tion of the Union's majority status; threaten to close the plant, to move workelsewhere, or to discharge anyone because of the Union; or in any manner interferewith, restrain, or coerce them in the exercise of their statutory rights.To have violated the agreement Respondent must have failed in one of the fore-going proscribed respects.And such failure must be translated into the termsof a charge of unfair labor practices.A review of the charges in this case, irrespec-tive of merit, alleging misconduct occurring after June 11, 1958, the execution dateof the agreement, discloses no allegation at all relevant to the proscriptions listedon the settlement notice.38 Instead, the charges in Case No. 15-CA-1412 filedover 4 months after the execution date allege as a refusal to bargain a situation ofwhich the Regional Director had been apprised by Respondent on June 20, 1958,and a failure to reinstate strikers concerning which Respondent advised the RegionalDirector on the same date, in explanation of his legal position that he was notobligated to bargain.Indeed,Respondent specifically requested the RegionalDirector's advice in the matter and was refused by letter of July 14. It defies logicto say, therefore, that conduct unrelated to past conduct, and particularly withinthe knowledge of the Regional Director, could be viewed by him 4 months later,upon the issuance of the complaint, as conduct which violated the settlement agree-ment he was charged with policing.39To this point in our analysis of the agreement I have deferred consideration ofthe Regional Director's letter of October 14, 1958, by which he conceded Respond-ent's full compliance with the agreement and closed the case.Wholly independentof my conclusion stated above that the terms of the agreement were not violatedby subsequent unfair labor practices, simple justice would seem to dictate thatparties to a bargain should be required to live with it.85New paragraph numbered 18 of the complaint in Cases Nos. 15-CA-1098 and15-CA-1413, is as follows :On or about October 9, 1957, Respondent terminated the employment of variousof its employees who had ceased work concertedly and went out on strike as de-scribed in paragraph 17 above, by mailing said employees 'termination notices.The paragraph numbers of the complaint have been corrected by me, in conformancewith the amendment, to reflect this addition to the complaint.s Courier Post Publishing Company, d/b/a Radio Station KHMO,102 NLRB 26, 28.87 See notice, Appendix A89 SeeEveready Garage, Inc.,126 NLRB 13.8D In addition to the alleged misconduct sought to be remedied by the settlement agree-ment, one further incident was alleged to have occurred during the same period coveredby the agreement. I refer to an amendment to the complaint made at the hearing, with-out previous reference thereto in any charge,that Respondent discriminatorily terminatedthe employment of its striking employees.As there is no showing that facts respecting this allegation were not available earlier,I am not disposed to consider allegations so belatedly made (2 years after the allegedincident)as vitiating a settlement agreement made in good faith by all parties. In anyevent, as will be set forth in detail hereafter(infra),I find that the termination slipsissued to employeesdid not,in fact, constitute a discharge. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy the terms of the agreement the Regional Director was implicitly required todismiss the charge.Furthermore, upon his refusal to issue a complaint, as he didrefuse here, the Board's Rules and Regulations require that the Regional Directordismiss the charges.40He did not. But apart from the Regional Director's failureto do so as agreed, and as required, the charge would appear to be nonethelessdismissed."The General Counsel's refusal to issue a complaint upon the basisof a charge filed, constitutes, in effect, a dismissal of the charge." 41If we assume, however contrary to my understanding of the law as it applies here,that the charge was not either in fact or effect dismissed, the Regional Director isprecluded by his own agreement from issuing a complaint in the closed case.Thus,itwas agreed on June 11, 1958, between Respondent and the Regional Director that"Contingent upon compliance with the Terms and provisions hereof, no furtheraction shall be taken in the above case."On October 14, 1958, the RegionalDirector, fully advised by Respondent of its failure to reinstate employees and tobargain with the Union, stated that "Respondent having complied with the affirma-tive requirements of the Settlement Agreement . . . and.being in compliancewith the negative provisions.the file in this matter is closed."While it is well settled that the doctrines of equitable estoppal andres adjudicataare not applicable to administrative proceedings,42 there is nothing in either doctrineor elsewhere in the law that would excuse a governmental agency from the basicrequirements of contract law.Accordingly, I would find that by his own concessionsthe Regional Director is precluded from abrogating an agreement he considersto be complied with.In summary, I would recommend that so much of the complaint herein as restsupon charges filed prior to June 11, 1958, be dismissed for lack of an operativecharge in existence at the time of the issuance of the complaint.My recommenda-tion rests upon two independent grounds.First, according to applicable Boardlaw, a settlement agreement can only be abrogated and a charge reinstated whenit can be shown that subsequent unfair labor practices have occurred "which violatedthat agreement." 43No unfair labor practices meeting that specific requirementwere either charged or proven. Secondly, because the Regional Director was obli-gated by the terms of his own agreement to take no further action upon Respond-ent's compliance with the agreement, and because the Regional Director affirmedfull compliance in all respects, he was precluded by the terms of his own commit-ment from taking further action under a charge which he should actually havedismissed pursuant to Board Rules and the terms of the settlement agreement.2.The alleged termination of strikersBriefly stated, termination slips were mailed on October 9, 1957, to each of theemployees then on strike, and to at least one employee absent for other reasons(supra).It is the General Counsel's contention that Respondent thus dischargedthe strikers for their concerted action, thereby discriminating against them forreasons proscribed by the Act.This contention attributes to the slips and theirissuance much more significance than they deserve, and I therefore reject it.The issuance of the termination slips was completely unexplained.Produc-tionManager Carroll authorized their issuance with the final paychecks.VicePresident Davis, who generally authorized such slips, had nothing to do with themand was not shown to have known anything about them. Indeed nothing appearsin the record to explain the slips except the fact that they were received.As to the nature of the slip itself, it was typed and unsigned and was blank asto one item that could certainly suggest its possible discriminatory purpose, namely,the question, "Employee recommended for reemployment?"Upon these facts Iw National Labor Relations Board Rules and Regulations and Statements of Procedure,Series 7, Sections 102 19, 101 5, and 101 6u Wausau Building and Construction Trades Council,at al.(Heiser Ready Mix Com-pany).123 NLRB 1484In its decision the Board limits the requirement to dismiss to instances where no con-ditions have been imposed upon the party charged I submit that the conditions imposedupon Respondent in the instant case were satisfied by the Regional Director's letter sostating (see Appendix A).42Arizona Grocery Co v. AT S F. Ry,284 U.S. 370;The Wallace Corporation v.N.L.R.B ,323 U S. 248, 253.41Courier Post Publishing Co., supra. JACKSON MANUFACTURING COMPANY477conclude that termination slips issued to the striking employees have no significanceto their employment status, as strikers, but were issued merely as a routine operation.44The effectiveness of these slips would certainly be a strong indication of theirunderlying purpose.That their effect was negative, however, is shown by the factthat although all strikers received the slips as a matter of routine, numerousstrikers, including employees Noble, Luster, and Perry, abandoned the strike andreturned to their jobs.Certainly, the employment of these individuals was noteffectively terminated by the so-called termination slips which they received 45Upon the strength of the foregoing, I find and conclude that the General Counseldid not sustain the burden of proving on the record that there was an actual dis-charge.46Speculation is not enough.Accordingly, I shall recommend that para-graph numbered 18 of the amended Kershaw complaint be dismissed.3.The nature of the strikeA review of the credited testimony of employees at the hearing shows no aware-ness on their part that they were voting to strike because of any conduct whichcould be viewed as an unfair labor practice. Indeed there is a marked lack of under-standing on the part of many of the strikers as to exactly why they were on strike.But from this lack of understanding, from a review of the progress of bargainingnegotiations to a point of deadlock, and upon Union President Colloway's testimonythat had there been a contractthe strike would not have occurred, 'Iconclude andfind that the strike which commenced at Respondent's plants on October 8, 1959, wasan economic strike and was not caused by any unfair labor practices that Respond-ent may be found, contrary to my recommendation, to have committed.47Furthermore, as a consequence of my recommendation to dismiss the allegationof the amended complaint dealing with the issuance of termination slips to strikingemployees, I conclude and find that in no manner did the issuance of such slipshave the effect ofprolongingthe economic strike then in progress.Accordingly, Ifind that the strike which was economic at its inception continued as an economicstrike until its termination on June 9, 1958.4.The alleged discriminatory refusal to reinstate the strikersUpon the abandonment of their strike on June 9, the strikers requested rein-statement and reported for work on June 10.At that time they were informed thattheir jobs had been permanently filled. It is settled law that economic strikers areentitled to their jobs upon unconditional request only to the extent such jobs havenot been filled by permanent replacements.48 It is clear from the record, both fromthe contentions of Respondent and the testimony of those seeking reinstatement, thatthe jobs of the strikers had been filled by permanent replacements.Under suchcircumstances I conclude and find that failure of the strikers to obtain their jobsupon the conclusion of the strike was a consequence of their replacement as eco-nomic strikers and was in no manner attributable to a discriminatory motive on thepart of Respondent.Accordingly, I shall recommend that the complaint be dis-missed insofar as it alleged Respondent's discriminatory failure and refusal to re-instate the employees who engaged in the strike at Respondent's plants.5.Thealleged refusalto bargainon andafterJune 10, 1958General Counsel's contention that Respondent unlawfully refused tobargain withthe Union on and after June 10, 1958, rests upon theassumptionthat the Union'smajority status established by consent of the parties following a card check inAugust 1957, continued unaffected throughout the duration of the strikeand regard-less of the fact that the strikers had been permanently replaced.This contentionASOf Crookston Times Printinq Compamv,125 NLRB 304, and cases cited thereinu Kerrigan Iron Works, Inc.,108 NLRB 933, 934, enfdsub nom Shopmen's Local UnionNo 73.5,etc. v. N.L R.B ,219 F 2d 874 (C A 6). cert denied 350 U S. 8354 N L R.B v. Forrest Ingram, et al., d/b/a Golden Rod Broilers.273 F. 2d 670 (C A 5)47N L R B. v.WoosterDivision of Borg-Warner Corporation,236 F. 2d 898, 906-907(C.A. 6), reversed and remanded in respects not relevant to the issue 356 U S. 342, wherethe court of appeals found a strike to be an economic one because the dispute over theeconomic issues was a cause of the strike48N L.R B. v MackayRadio & TelegraphCo., 304 U S 333, 345 ; N.L.R.B. v. WoosterDivision of Borg-Warner Corporation, supra. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould prevail, and General Counsel so concedes in his brief to me,49 only if thestrikers retained their employee status throughout the entire period, being entitledto immediate reinstatement upon application at the close of the strike.As I haveconcluded that under the circumstances of this case the strike was an economic oneand not an unfair labor practice strike as urged by General Counsel, it is evidentthat no replaced striker retained his employee status.50Consequently, at the timeof its demands for resumption of bargaining, on June 9, 1958, it is doubtful that theUnion represented anything near a majority of the employees, unless it could beshown (as it was not) that the replacements hired during the strike had chosen theUnion to represent it-a most improbable situation.51Only, therefore, if the recognition voluntarily accorded the Union by Respondentin August 1957 may be deemed to have continued to and beyond June 9, 1958,could it be said that the Union still retained its majority status.Itmust be recalled, in the first instance, that the Union's majority status wasestablished, not by certification so as to call into play the Board's "one year certifi-cation" rule,52 but by voluntary recognition.As stated by the Court of Appeals forthe Fifth Circuit inN.L.R.B. v. Henry Mayer d/b/a Cherokee Hosiery Mills,196 F.2d 286, at 290, an employer has no obligation to bargain with a union, voluntarily andinformally recognized, when it no longer represents a majority of the employees.53Accordingly, it need not be presumed that the majority status of the Union hereinprevailed for the entire period of a year ending August 5, 1958.On the contrary,itmay reasonably be concluded that the Union's majority status evaporated whenitsmembers and adherents lost their employee status, on June 9, 1958, at the latest.In the absence of proof of such majority status on the part of the Union, I con-clude and find that the Respondent's refusal to recognize and bargain with theUnion as the majority representative of Respondent's employees did not consti-tute a refusal to bargain in violation of the Act.Accordingly, I shall recommendthat so much of the complaints herein as alleged violations of Section 8(a)(5) onand after June 9, 1958, be dismissed.6.Recommended disposition of the complaintsAs has been demonstrated by the foregoing analysis and conclusions(supra)theGeneral Counsel's case againstRespondent fails basically for two reasons: (1) Theconduct occurring prior to June 9, 1958, and alleged in the complaints are notproperly before me, the charges having been disposed of by the Respondent's com-pliance with the settlement agreement and the Regional Director's acknowledg-ment thereof; and (2) by amendment to the Kershaw complaint at the hearingGeneral Counsel sought to show that the issuance of termination slips, which Ihave found to have been a routine operation, constituted discriminatory dischargesof the strikers, although there is credible evidence that some strikers did returnto work thereafter.For reasons that are self-evident, this allegation must also fail.All that remains of the complaint, in my judgment, therefore, are allegations ofunlawful refusal to reinstate strikers and a subsequent refusal to bargain.As thesubject matter of each of these allegations depends for its legal character upon thenature of the strike and upon the disposition of the allegations of the complaintwhich I have already indicated I would dismiss, I have no alternative in The dispo-sition of theseremainingallegations but to recommend that they likewise bedismissed.[Recommendations omitted from publication.]49 General Counsel's brief, p. 12.60N L R B v. MackayRadio d Telegraph Co., supra.51This does not present a situation comparable, as the General Counsel erroneouslycontends, to the one presented inSierra Furniture Company,123 NLRB 1198, Whereinitwas claimed that loss of maiority was evidenced by the return to work of strikers whohad previously signed union cards-a claim of abandonment, so to speak.Here thereis no claimthat individuals forsook the Union, thus reducing its majority.Rather, the majority was destroyed by their replacement by others who were never shownto have joined the Union.Sierra Furniture,therefore, has no application here.6a Cf.RayBrooks vN.L R B ,348 U S. 96.69 Cited with approvalinRay Brooksv.N L R B.,348 U.S. 96, 101, footnote 9, whereinthe Court stated that : "Both beforeand afterthe Taft-Hartley Act, the Board andthe courts did not apply the [1-year certification) rule to a collective bargaining relation-ship established other than as theresultof a certification election."CitingN.L.R.B. v.HenryMayer,d/b/a CherokeeHosieryMills, supra. JACKSON MANUFACTURING COMPANY479APPENDIX AUNITED STATES OF AMERICANATIONAL LABOR RELATIONS BOARDIn the Matter OfJACKSON MANUFACTURING COMPANY andINTERNATIONAL ASSOCIATION OF MACHINISTS, AFL-CIO, Case No.: 15-CA-1097.SETTLEMENT AGREEMENTThe undersigned employer (herein called the Employer) and the undersignedcharging party (herein called the Charging Party), in settlement of the above matter,and subject to the approval of the Regional Director for the National Labor Rela-tions Board (herein called the Regional Director) HEREBY AGREE AS FOLLOWS:POSTING OF NOTICE-Upon approval of this agreement, the Employer willpost immediately in conspicuous places in and about its plant, and maintain for aperiod of at least sixty (60) consecutive days from the date of posting, copies of theNotice to All Employees attached hereto and made a part hereof.COMPLIANCE WITH NOTICE-The Employer will comply with all the termsand provisions of said Notice.WITHDRAWAL-The Charging Party hereby requests the withdrawal of thecharge in this matter, such withdrawal to become effective when the Regional Direc-tor is satisfied that the provisions of this Agreement have been carried out.REFUSAL TO ISSUE COMPLAINT-In the event the Charging Party fails orrefuses to become a party to this Agreement, then, if the Regional Director in his.discretion believes it will effectuate the policies of the National Labor Relations Act,he shall decline to issue a Complaint herein and this Agreement shall be between theEmployer and the undersigned Regional Director.A review of such action may beobtained pursuant to Section 102.19 of the Rules and Regulations of the Board if arequest for same is filed within ten (10) days thereof.This agreement is contingentupon the General Counsel sustaining the Regional Director's action in the event of areview.PERFORMANCE-Performance by the Employer with the terms and provisionsof this Agreement shall commence immediately after the Agreement is approved bythe Regional Director, or, in the event the Charging Party does not enter into thisAgreement, performance shall commence immediately upon receipt by the Employerof advice that no review has been requested or that the General Counsel has sustainedthe Regional Director.NOTIFICATION OF COMPLIANCE-The undersigned parties to this Agreementwill each notify the Regional Director in writing what steps the Employer has takento comply herewith. Such notification shall be made within five (5) days, and againafter sixty (60) days, from the date of the approval of this Agreement, or, in theevent the Charging Party does not enter into this Agreement, after the receipt ofadvice that no review has been requested or that the General Counsel has sustainedthe Regional Director.Contingent upon compliance with the terms and provisionshereof, no further action shall be taken in the above case.JACKSONMANUFACTURING COMPANY,(Employer)By (S) FREDBALL,Atty.(Name and Title)Date executed 6-11-58(S) JOHN F. LEBUS,Regional Director,National Labor Relations BoardINTERNATIONAL ASSOCIATION OFMACHINISTS, AFL-CIO,(Charging Party)(Nameand Title)Recommended(S)M. LOUISE FELTON,Field Examiner,National Labor Relations Board.Date approved 6-13-58NOTICE TO ALL EMPLOYEESPursuant to an agreement approved by the Regional Director for the FifteenthRegion of the National Labor Relations Board, and in order to effectuate the policiesof the National Labor Relations Act, to hereby notify our employees that:WE WILLNOT interrogate our employees regarding their union membership,activities, or sympathies.WE WILL NOT inform our employees that we are not going to have a union orthat we are not going to deal with a union.WE WILL NOT solicit our employees to help stop the Union. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT promise or offer benefits to our employees in order to inducethem to refrain from engaging in lawful union activities.WE WILL NOT inform our employees that we will withhold benefits previouslyenjoyed by them because of their lawful union activities.WE WILL NOT negotiate or attempt to negotiate directly with employees inderogation of the status of International Association of Machinists, AFL-CIO,as the exclusive bargaining representative of the employees.WE WILL NOT threaten to close the plant because of the Union nor to movethe work to another plant outside the State of Alabama because of the Unionor because of the lawful union activities of the employees.WE WILL NOT threaten to discharge any employee because of his union mem-bership, activities, or sympathies.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist International Association of Machinists, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain from any or all ofsuch activities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act.All our employees are freeto become or remain members of this Union, or any other labor organization.JACKSON MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted 'for 60 drays from the date hereof, and must not bealtered, defaced, or covered by any other material.UNITED STATES OF AMERICANATIONAL LABOR RELATIONS BOARDIn the Matter of KERSHAW MANUFACTURING COMPANY andINTERNATIONAL ASSOCIATION OF MACHINISTS, AFL-CIO, Case No.: 15-CA-1098.SETTLEMENT AGREEMENTThe undersigned employer (herein called the Employer) and theundersignedcharging party (herein called the Charging Party), in settlement of the above matter,and subject to the approval of the Regional Director for the National Labor Re-lations Board (herein called the Regional Director) HEREBY AGREE AS FOLLOWS:POSTING OF NOTICE-Upon approval of this agreement, the Employer willpost immediately in conspicuous places in and about its plant, and maintain for aperiod of at least sixty (60) consecutive days from the date of posting, copies of theNotice to All Employees attached hereto and made a part hereof.COMPLIANCE WITH NOTICE-The Employer will comply with all the termsand provisions of said Notice.WITHDRAWAL-The Charging Party hereby requests the withdrawal of thecharge in this matter, such withdrawal to become effective when .the Regional Di-rector is satisfied that the provisions of this Agreement have been carried out.REFUSAL TO ISSUE COMPLAINT-In the event the Charging Partyfails orrefuses to become a party to this Agreement, then, if the Regional Director in hisdiscretion believes it will effectuate the policies of the National Labor Relations Act,he shall decline to issue a Complaint herein and this Agreement shall be betweenthe Employer and the undersigned Regional Director.A review of such action maybe obtained pursuant to Section 102.19 of the Rules and Regulations of the Boardifa request tor same is filed within ten (10) days thereof.This agreement is con-tingent upon the General Counsel sustaining the Regional Director's action in theevent of a review. JACKSON MANUFACTURING COMPANY481PERFORMANCE-Performance by the Employer with the terms and provisionsof this Agreement shall commence immediately after the Agreement is approved bythe Regional Director, or, in the event the Charging Party does not enter into thisAgreement, performance shall commence immediately upon receipt by the Em-ployer of advice that no review has been requested or that the General Counselhas sustained the Regional Director.NOTIFICATION OF COMPLIANCE-The undersigned parties to this Agree-ment will each notify the Regional Director in writing what steps the Employer hastaken to comply herewith. Such notification shall be made within five (5) days, andagain after sixty (60) days, from the date of the approval of this Agreement, or, inthe event the Charging Party does not enter into this Agreement, after the receiptof advice that no review has been requested or that the General Counsel has sus-tained the Regional Director.Contingent upon compliance with the terms and pro-visions hereof, no further action shall be taken in the above case.KERSHAW MANUFACTURING COMPANY,INTERNATIONAL ASSOCIATION OF(Employer)MACHINISTS, AFL-CIO,By (S) FRED BELL,Atty.(Charging Party)(Name and Title)(Name and Title)Date executed 6-12-58Recommended (S) M. LouISE FELTON,(S) JOHN F. LEBus,Field Examiner,Regional Director,National LaborRelations Board.National Labor Relations Board.Date approved6-13-58NOTICE TO ALL EMPLOYEESPursuant to an agreement approved by the RegionalDirectorof the FifteenthRegion of the National Labor Relations Board,and in order to effectuate the policiesof the NationalLaborRelations Act, to hereby notify our employees that:WE WILL NOTinterrogate our employees regarding their union membership,activities, or sympathies.WE WILLNOT inform our employees that we are not going to have a union orthat we are not going to deal with a union.WE WILL NOT solicit our employees to help stop the Union.WE WILL NOTpromise or offer benefits to our employees in order to inducethem to refrain from engaging in lawful union activities.WE WILLNOT inform our employees that we will withhold benefits previouslyenjoyed by them because of their lawful union activities.WE WILLNOT negotiate or attempt to negotiate directly with employees inderogation of the status of International Association of Machinists,AFL-CIO,,as the exclusive bargaining representative of the employees.WE WILL NOTthreaten to close the plant because of the Union nor to movethe work to another plant outside the State of Alabama because of the Union orbecause of the lawful union activitites of the employees.WE WILL NOTthreaten to discharge any employee because of his union mem-bership,activities,or sympathies.WE WILL NOTin any manner interfere with, restrain,or coerce our employeesin the exercise of their rightto self-organization,to form labor organizations, tojoin or assist International Association of Machinists,AFL-CIO,or any otherlabor organization, to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and to refrain from any or all ofsuch activities,except to the extent that suchrightmay be affected by artagreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8 (a) (3) ofthe Act.All our employeesare free to become or remain members of this Union,or any other labororganization.KERSHAW MANUFACTURINGCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.586439-61-vol. 129-32